UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: þ Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement MEDICAL CONNECTIONS HOLDINGS, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MEDICAL CONNECTIONS HOLDINGS, INC. 4800 TRex Avenue, Suite 310 Boca Raton, Florida33431 NOTICE OF SHAREHOLDER ACTION BY WRITTEN CONSENT To our Shareholders: This Notice and the accompanying Information Statement are being furnished to the shareholders of Medical Connections Holdings, Inc., a Florida corporation (the “Company,” “we” or “us”), in connection with action taken by the holders of a majority of the issued and outstanding voting securities of the Company, approving, by a written consent, to be effective as of ,the following proposals: 1.The election of Dr. Albert G. Biehl, Anthony J. Nicolosi, Jeffrey S. Rosenfeld, Robert B. Taylor and James E. Wallace to serve as directors of our Company until the next Annual Meeting of Shareholders or until their successors are elected and qualified; 2.An amendment to the Company's Articles of Incorporation to increase the authorized capital to 200 million shares of common stock and 10 million shares of preferred stock. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Your vote or consent is not requested or required to approve these matters. The accompanying Information Statement is provided solely for your information. , 2010 Sincerely, /s/ Anthony Nicolosi Anthony Nicolosi President Important Notice Regarding the Availability of Information Statements Materials in connection with this Notice of Shareholder Action by Written Consent This Information Statement is available at www.mcthcorporate.com 1 MEDICAL CONNECTIONS HOLDINGS, INC. 4800 TRex Avenue, Suite 310 Boca Raton, Florida33431 INFORMATION STATEMENT December , 2010 We Are Not Asking You for a Proxy and You are Requested Not to Send Us a Proxy. ABOUT THIS INFORMATION STATEMENT General This Information Statement is being furnished by Medical Connections Holdings, Inc., a Florida corporation (the “Company,” “we,” or “us”), in connection with action taken by holders of a majority of the issued and outstanding voting securities of the Company, approving by written consent to be effective as of , 2010, the following: - the election of Dr. Albert G. Biehl, Anthony J. Nicolosi, Jeffrey S. Rosenfeld, Robert B. Taylor and James E. Wallace to serve as directors of our Company until the next Annual Meeting of Shareholders or until their successors are elected and qualified. -an amendment our Articles of Incorporation to increase our authorized capital to 200 million shares of common stock and 10 million shares of preferred stock. This Information Statement is being provided pursuant to the requirements of Rule 14c-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to holders of the Company’s common stock, Series A preferred stock, Series B preferred stock and Series C preferred stock,entitled to vote or give an authorization or consent in regard to the matters acted upon by written consent. This Information Statement also constitutes notice, pursuant to Section 607.0704 of the Florida Business Corporation Act (“FBCA”), of the taking of corporate action without a meeting by less than unanimous written consent of the Company’s shareholders. Internet Availability of Information Statement Materials We are using the “Notice and Access” method of providing the Information Statement and our Annual Report on Form 10-K (collectively, the "Proxy Materials") for fiscal 2009 to you via the Internet. We believe that this new process should provide you with a convenient and quick way to access your proxy materials and vote your shares, while allowing us to conserve natural resources and reduce the costs of printing and distributing the proxy materials. On or about December, 2010 we will mail to many of our shareholders a Notice of Internet Availability of Proxy Materials ("Notice") containing instructions on how to access our Information Statement and our Form 10-K for fiscal 2009. The Notice also contains instructions on how to receive a paper copy of our Proxy Materials. We will not be mailing this Notice to shareholders who had previously elected either to receive notices, or access our proxy materials via the Internet or to receive paper copies of our Proxy Materials. Voting and Vote Required We are not seeking consent, authorizations or proxies from you. Section 607.0704 of the FBCA provides that, unless otherwise provided in the articles of incorporation, action required or permitted to be taken at a meeting of shareholders may be taken without a meeting and without a vote if the action is taken by holders of outstanding stock having not less than the minimum number of votes that would have been necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. Our Articles of Incorporation permit action by shareholders without a meeting if a consent authorizing such action is signed by the holders of outstanding stock constituting the minimum number of votes necessary to authorize such action at a meeting at which all shares entitled to vote thereon were present and voted. 2 The shareholders, who together constitute the holders of a majority of the outstanding voting power of the Company ("Majority Shareholders"), have executed an action by written consent of Majority Shareholders approving the election of Dr. Albert G. Biehl, Anthony J. Nicolosi, Jeffrey S. Rosenfeld, Robert B. Taylor and James E. Wallace to serve as directors of our Company until the next Annual Meeting of Shareholders or until their successors are elected and qualified.The shareholders constituting the Majority Shareholders are Brian Neill, Anthony Nicolosi and Jeffrey Rosenfeld, who together hold 63.29% of the Company's total voting power, which is represented by the Company's common stock, Series A preferred stock, Series B preferred stock and Series C preferred stock all voting together as a single class.The Majority Shareholders also own 100% of the Company's issued and outstanding Series C preferred stock which is entitled to appoint a majority of the directors to the Company's Board.As of (the "Record Date"), the Company had shares of common stock outstanding,55,845 shares of Series A preferred stock outstanding,500,000 shares of Series B preferred stock outstanding and 1,200,000 shares of Series C preferred stock outstanding. Election of Directors Our Board of Directors, by unanimous written consent to be effective as of2010, has determined that it is in the best interests of our Company to recommend to our shareholders that five directors be elected to serve as members of the Company’s Board of Directors. Our Articles of Incorporation provide that the holders of a majority of our Series C preferred stock shall have the right to appoint a majority of the directors to the Board and the remaining directors are elected by a plurality of votes of the shareholders entitled to vote on the matter, which is the holders of the Company's common stock, Series A preferred stock, Series B preferred stock and Series C preferred stock, voting together as a single group. By written consent dated December , 2010, the Majority Shareholders designated that the number of directors shall be five.The Majority Shareholders, who own 100% of the outstanding Series C preferred stock, approved the election of Dr. Albert G. Biehl, Anthony J. Nicolosi and Jeffrey S. Rosenfeld as directors to serve until the next Annual Meeting of Shareholders or until their successors are elected and qualified on behalf of the Series C preferred shareholders.The Majority Shareholders, on behalf of the shareholders owning the a majority of the total outstanding voting power of the Company, approved the election of Robert B. Taylor and James E. Wallace as directors to serve until the next Annual Shareholder's Meeting or until their successors are elected and qualified. The name, age and position of the Company's directors and executive officers are as follows. Our directors serve for a term of one (1) year, or until their successors are elected and qualified. Name Age Position(s) Jeffrey Rosenfeld
